Title: To George Washington from Lieutenant Colonel John Popkin, 8 July 1779
From: Popkin, John
To: Washington, George


        
          Artilly Park [N.Y.] July 8th 1779
        
        Beg leave to lay before your Excellency the pretentions that the Regiment commanded by Colo. Crane, has to rank in the Brigade of Artillery.
        The first Regiment of Artillery rais’d in these United States for their defence in —75, was commanded by Colo. Gridley; in the latter end of —75, or beginning of —76, the Regiment was newly arrang’d and recruited, and the command given to Colo. Knox, which command continu’d the whole of —76; Colo. Crane succeeded to the command 1st Jany 1777, Vice Genl Knox promoted. Although the time of service for which the soldiers were rais’d, expir’d with the Year 75, and again with 76, and the Regiment recruited both these times in consequence of resolves of the Hone the Continental Congress, Yet so far was the Regiment from being disbanded at either time, that numbers, both Officers and Men serve yet in the same Regiment.
        These pretentions, and the directions given by Congress for settling the Rank of Officers in the Army, if it is just they should apply to Regiments or Corps as they do the Officers commanding in them, are the Claims that the Regiment has to Rank.
        Being inform’d that a Board of Genl Officers has been sitting, and will again sitt to settle the rank of the Regiments of Artillery,

together with my own connection with, and duty to the Regiment, will I hope, sufficiently excuse this step. Am with the greatest respect your Excellency’s Obet Hume Servant
        
          John PopkinLieut. Colo. Artilly
        
      